Citation Nr: 1829519	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  13-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for a right arm disability.

2. Entitlement to service connection for arthritis of the right distal interphalangeal joint.

3. Entitlement to service connection for degenerative joint and disc disease of the lumbar spine.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for depression as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010, July 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his wife testified before the Board at an April 2015 hearing conducted via videoconference.  A transcript of the hearing is included in the claims file.

The issue of entitlement to service connection for a shoulder disability has previously been referred to the Agency of Original Jurisdiction (AOJ), but has yet to be adjudicated in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he has been diagnosed with arthritis of the right distal interphalangeal joint that is etiologically related to his period of active service.

2. Resolving all doubt in the Veteran's favor, he has been diagnosed with degenerative joint and disc disease that is etiologically related to his period of active service.

3. Resolving all doubt in the Veteran's favor, he has been diagnosed with degenerative arthritis of the right knee that is etiologically related to his period of active service.

4. Resolving all doubt in the Veteran's favor, he has been diagnosed with depression that is caused by service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis of the right distal interphalangeal joint have been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

2. The criteria for service connection for degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

3. The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

4. The criteria for service connection for depression have been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims service connection for disabilities of the right hand, right knee, and lumbar spine as directly related to injuries sustained in a 25-30 foot fall during service.  He also claims service connection for a psychiatric disorder, also related to this fall or alternately as secondary to service-connected disabilities.

Generally, to establish service connection on a direct basis, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board observes that the Veteran's service treatment records do not document any injuries to the right hand, right knee, or lumbar spine.  However, a June 1972 treatment record notes a sprain of the navicular cuboid ligament.  Further, the Veteran has testified that he fell approximately 25-30 feet from a telephone pole onto his right side, and has submitted lay statements from his mother, brother, and spouse supporting his claimed in-service injuries.

Significantly, the Veteran submitted an October 2017 private medical opinion from Dr. H.R.  In this opinion, Dr. H.R. notes he reviewed the claims folder, including service treatment records, and determined that the June 1972 service treatment record and the Veteran's brother's statement validates that there was a fall from a telephone pole while in service.  Further, Dr. H.R. stated that "there is no doubt that a fall from a pole of 25 or 30 feet is enough to cause traumatic arthropathy to the right side of his body.  Citing to two medical articles, Dr. H.R. concluded that subsequent development of arthritis nearly always occurs in affected joints after such a trauma.  Ultimately, Dr. H.R. opined that it is more likely than not that the Veteran's right hand, lumbar spine, and right knee disabilities are related to his in-service injuries, noting that the time gap between the in-service injury and development of arthritis does not mean there is no relation between the two.  

With respect to depression, the Veteran has submitted a November 2017 private psychological evaluation by Dr. C.R.  In her report, Dr. C.R. notes the Veteran has been diagnosed with depressive disorder not otherwise specified, and many notes related to his psychiatric care indicate chronic pain as a significant factor in his recurrent depression.  Dr. C.R. concluded that although other factors may have also contributed to his depression, it is at least as likely as not that his depression is caused by the pain from his back and knee conditions.

In light of the October 2017 private medical opinion, and resolving all doubt in the Veteran's favor, the Board finds that service connection for arthritis of the right distal interphalangeal joint, degenerative joint and disc disease of the lumbar spine, and degenerative arthritis of the right knee is warranted.  See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.6, 3.102, 3.303.  Further, as the Board has awarded service connection for the Veteran's lumbar spine and right knee disabilities, in light of the November 2017 private psychological evaluation, the Board finds that service connection for depression as secondary to these disabilities is warranted.  See  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for arthritis of the right thumb distal interphalangeal joint is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for degenerative arthritis of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also claims service connection for residuals of a right arm injury, including but not limited to scarring, as related to his in-service fall.  However, the record is unclear as to whether the Veteran has been diagnosed with a current disability of the right arm.  In this regard, a March 2010 statement by Dr. G.E.P. indicates the Veteran has developed arthritis of the right elbow.  However, the basis for this statement is unclear from the record, and the Veteran himself denied a current right arm disability at a January 2018 VA examination, though no diagnostic testing was conducted.  As such, a new VA examination is necessary to determine whether the Veteran currently suffers from a right arm disability, to include scarring and/or arthritis, and if so, whether such disability is etiologically related to his active service. 




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any right arm disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  All pertinent symptomatology and findings should be reported in detail, and any diagnostic testing and studies should be accomplished.  Following a review of the claims file, and physical examination of the Veteran, the examiner is to address the following:

a. Identify all current right arm disabilities, specifically commenting on arthritis of the right elbow and scarring of the right arm. 

b. For each disability identified, opine as to whether it is at least as likely as not (50 percent probability or more) that such disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's active duty service, to specifically include an approximate 25-30 foot fall.

The examiner must provide a complete rationale for any opinion offered.

2. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


